DETAILED ACTION
This is a response to the Amendment to Application # 13/136,610 filed on March 25, 2021 in which claims 1, 8, and 16 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on March 25, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 3, 8, 10, 16, and 17 are pending, which are rejected under 35 U.S.C. §§ 112, first paragraph; 112, second paragraph; and 103(a).

Examiner's Note on the Completeness of the Reply
The Final Office Action dated September 25, 2020 contained an objection to the specification. Applicant failed to address this objection in either the presently filed Remarks or by amending the specification. If Applicant fails to address this objection in the future, those actions shall be deemed non-compliant.

Specification
The disclosure is objected to because of the following informalities: The paragraph beginning on Page 4 at line 22 begins with a period (‘.’).  
Appropriate correction is required.

Claim Interpretation
Claims 1, 8, and 16 each refer to a “smart phone.” At the time of invention, the term “smart phone” was understood to have “no standard definition that clearly delineates a smartphone – many devices marketed simply as cell phones offer similar features to those marketed as smartphones.” (What is a smartphone?; WhatIs.com; May 24, 2011; 13 pages). Although one of ordinary skill in the art at the time of invention recognized that many features are often associated with smart phones, none of those features are individually controlling. Therefore, for purposes of examination, any cellular telephone capable of performing any of the claimed features shall be interpreted as the claimed smart phone.

Additionally, claims 1 and 16 include a limitation “the wireless browser logic disables the execution of the identified ad-server reference links to conserve the handheld wireless mobile device's processing resources” (emphasis added) or similar. This limitation appears to require that the purpose of disabling the execution of the identified ad-server references link is to conserve processing resources. In other words, the intended use of the disabling step is to conserve the processing resources. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009).  For purposes of examination, the examiner shall not accord this statement any patentable weight. 
	

Claim Objections
Claims 1, 8, and 16 are objected to because of the following informalities:  Each of these claims first includes a limitation requiring “the wireless browser logic in the HTML web page then deletes these ad-server reference links and collapses corresponding cells of the ad-server reference links,” or similar. Each of these claims then includes a limitation stating that the invention “creates a modified webpage in the temporary memory and displays the modified webpage on a display screen of the wireless device,” or similar. In other words, the following limitation creates a modified webpage but does not place any requirements that the modified webpage is related in any way, shape, or form to the HTML web page with the deleted ad-server references and the collapsed cells. However, the specification repeatedly states that the created modified webpage is the HTML web page with the ad-server references deleted and the cells collapsed. (for example, Abstract). Therefore, the scope of these claims is confusing. Appropriate correction is required.

Claims 1, 3, 8, 10, 16, and 17 are objected to because of the following informalities:  these claims alternatively use both “web page” and “webpage.” These claims should be amended to consistently use the same terminology. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8, 10, 16, and 17 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement. The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 8, and 16, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “the modified webpage including a list of ad-server reference links deleted from the HTML formatted web page,” or similar, in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Therefore, claims 1, 8, and 16 fails to comply with 35 U.S.C. § 112(a).

Regarding claims 3, 10, and 17, these claims depend from one of the above claims and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 112, Second Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 10, 16, and 17 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant, regards as the invention.

Regarding claims 1, 8, and 16, these claims first includes a limitation requiring “the wireless browser logic in the HTML web page then deletes these ad-server reference links and collapses corresponding cells of the ad-server reference links,” or similar, and then “creates a modified webpage.” The Specification makes clear that this modified webpage is the result of deleting the ad-server reference links and collapsing the corresponding cells. (for example, Abstract). Thus, the modified webpage was created by deleting the ad-server reference links. 
However, these claims have now been amended to include the limitation “the modified webpage including a list of ad-server reference links deleted from the HTML formatted web page,” or similar. This renders these claims indefinite for two reasons.
First, one of ordinary skill in the art understands the term “delete” to mean remove. Thus, the modified webpage cannot simultaneously have the ad-server references removed and “include[ed]” as claimed.
Second, if this limitation were interpreted to require an active step for returning the ad-server references to the modified webpage,1 this would also render the claim indefinite because this would render the previous step of deleting the ad-server reference links superfluous. Particularly in claims 1 and 16, this limitation would also frustrate the stated purpose of the invention: deleting the ad-server to conserve the handheld wireless mobile device's processing resources,” because deleting and then reading the just deleted data wastes system resources. Thus, a person of ordinary skill in the art would be unable to determine the metes and bounds of the present invention due to the confusion created by the inclusion of such a superfluous limitation.
Therefore, these claims are indefinite.

Regarding claims 3, 10, and 17, these claims depend from one of the above claims and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, and 16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Serena, US Patent 6,912,571 (hereinafter Serena) in view of Takagi et al., US Patent 7,058,695 (hereinafter Takagi), as applied to the instant claims, in further view of Evanchick et al., US Publication 2008/0065982 (hereinafter Evanchick).

Regarding claim 1, Serena discloses a “mobile handheld wireless computing and communication device selected from the group of a smart phone and a tablet computer” (Serena col. 4, ll. 32-35) by disclosing “the client computer 415 may be … a cellular telephone, or a personal data/digital assistant.” A cellular telephone capable of performing the functions detailed in Serena is a smart phone for the reasons discussed above, while a PDA is a tablet computer.
see also col. 2, ll. 30-36 and col. 4, ll. 30-31) by disclosing the device’s wireless browser logic and hardware components. Serena also discloses “observation program 405 may reside at a user’s client computer 415,” and is, thus, stored at the handheld wireless mobile device.
Further, Serena discloses “the wireless browser logic on a request from the device to a server on a global computer network receives from the server and stores in a temporary memory of the device an HTML formatted web page” (Serena col. 4, ll. 48-50) by stating that the “web browser at the user’s client computer 415 might request HTML files from the network server computer.” When the HTML files were received from the server, the files are implicitly stored in some form of short-term (i.e., temporary) memory such as RAM in order to be processed and displayed.
Moreover, Serena discloses “the wireless browser logic, in the HTML formatted web page, first identifies ad-server reference links” (Serena col. 10, ll. 24-45) by disclosing that the observation program searches the content for URL strings and determine the link’s originator (i.e., identifies server reference links) and by giving the example where the content of the URL is an advertisement. The Examiner notes the fact that the server is an advertisement server is a statement of intended use of the server.2
Likewise, Serena discloses “then disables execution of the identified ad-server reference links from fetching ad-server image files from their respective ad-servers and by disabling the ad-server reference links to their respective ad-servers; the wireless browser logic disables the execution of the identified ad-server reference links to conserve the handheld wireless mobile device's processing resources” (Serena col. 10, ll. 46-49, col. 11, ll. 16-20) by removing (i.e., disabling) the link after having identified the link through text processing (i.e., the links are disabled “from fetching ad-server image files”). (Serena col. 10, ll. 46-49). Once the link has been removed from the document, it is then replaced with empty white space. (Serena col. 11, ll. 16-20).
Finally, Serena discloses “creates a modified webpage in the temporary memory and displays the modified webpage on a display screen of the wireless device” (Serena col. 11, ll. 1-28 and Fig. 11) by replacing the VISA advertisement with the designator string, which may be blank and, thus, removes all portions of the VISA advertisement.

After deleting the link, Serena discloses that the link is replaced with a designator string, which may be empty white space. (Serena col. 10, ll. 50-56, col. 11, ll. 16-20). However, Serena does not appear to explicitly disclose “the wireless browser logic in the HTML web page then … collapses corresponding cells of the ad-server reference links.” Additionally, Serena does not appear to explicitly disclose “the modified webpage including a list of ad- server reference links deleted from the HTML formatted web page.”
However, Takagi discloses a system and method for cleaning up web pages (Takagi col. 12, ll. 27-29) that deletes the content from  empty cells and then deletes those empty cells (i.e., collapses the cell). (Takagi col. 12, ll. 26-37, deleting the <TD> HTML tag collapses the table by removing rows of cells on the website). One of ordinary skill at the time of invention would have recognized that when Takagi was combined with Serena, the computing device of Serena would disable and delete all of the ad-server links by removing and replacing the links with empty white space, which would include ad-server links found in the cells of HTML tables. Further, the process of Takagi would then locate and collapse those now empty cells in the manner taught by Takagi. Therefore, the combination of Serena and Takagi at least teaches and/or suggests the claimed limitation “the wireless browser logic in the HTML web page then deletes these ad-server reference links and collapses corresponding cells of the ad-server 
Serena and Takagi are analogous art because they are from the “same field of endeavor,” namely that of web page content editing.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Serena and Takagi before him or her to modify the advertisement link removal of Serena to include the cell collapsing of Takagi.
The motivation for doing so would have been that such a cleanup method simplifies the user’s experience with the web page by allowing the user to access the necessary information in a rapid manner. (Takagi col. 2, ll. 44-48).

The combination of Serena and Takagi does not appear to explicitly disclose “the modified webpage including a list of ad-server reference links deleted from the HTML formatted web page.” 
However, Evanchick discloses that it is well known in the art to allow a user to restore deleted data from a web page. (Evanchick ¶ 53). One of ordinary skill in the art at the time of invention would have recognized that when Evanchick was combined with Serena and Takagi, the deleted ad-server links of Serena and Takagi could be restored according to the process of Evanchick. Therefore, the combination of Serena, Takagi, and Evanchick at least teach and/or suggest “the modified webpage including a list of ad-server reference links deleted from the HTML formatted web page,” rendering it obvious.
Serena, Takagi, and Evanchick are analogous art because they are from the “same field of endeavor,” namely that of web page content editing. 

The motivation for doing so would have been to create a more user-friendly document. (Evanchick ¶ 5). 

Regarding claim 8, Serena discloses a “method for a mobile handheld wireless computing and communication device selected from the group of a smart phone and a tablet computer” (Serena col. 4, ll. 32-35) by disclosing “the client computer 415 may be … a cellular telephone, or a personal data/digital assistant.” A cellular telephone capable of performing the functions detailed in Serena is a smart phone for the reasons discussed above, while a PDA is a tablet computer.
Additionally, Serena discloses that the method is “comprising the steps of: providing by the handheld wireless mobile device a processor, a memory and a wireless browser logic stored in the memory and operating in the processor” (Serena col. 4, ll. 36-50 and col. 11, ll. 46-59, see also col. 2, ll. 30-36 and col. 4, ll. 30-31) by disclosing the device’s wireless browser logic and hardware components. Serena also discloses “observation program 405 may reside at a user’s client computer 415,” and is, thus, stored at the handheld wireless mobile device.
Further, Serena discloses “requesting by the wireless browser logic from a server on a global computer network an HTML formatted webpage, and receiving and storing by the logic in a temporary memory of the device the HTML formatted web page” (Serena col. 4, ll. 48-50) by stating that the “web browser at the user’s client computer 415 might request HTML files from the network server computer.” When the HTML files were received from the server, the files are implicitly stored in some form of short-term (i.e., temporary) memory such as RAM in order to be processed and displayed.
by disclosing that the observation program searches the content for URL strings and determine the link’s originator (i.e., identifies server reference links) and by giving the example where the content of the URL is an advertisement. The Examiner notes the fact that the server is an advertisement server is a statement of intended use of the server.3
Likewise, Serena discloses “disabling execution of the identified ad-server reference links from fetching the ad-server image files from their respective ad-servers” (Serena col. 10, ll. 46-49, col. 11, ll. 16-20) by removing (i.e., disabling the link) after having identified the link through text processing (i.e., the links are disabled “from fetching ad-server image files”). (Serena col. 10, ll. 46-49). Once the link has been removed from the document, it is then replaced with empty white space. (Serena col. 11, ll. 16-20).
In addition, Serena at least teaches and/or suggests4 “conserving the handheld wireless mobile device's processing resources by the logic by disabling the execution of the identified ad-server reference links” (Serena col. 10, ll. 46-49, col. 11, ll. 16-20) because the links used by Serena would normally be retrieved over the network to be added to the web page. (Serena col. 2, ll. 38-51). Thus, by removing the link, the browser no longer needs to retrieve the data, thereby conserving the device’s bandwidth, and no longer needs to render the data, thereby conserving processing cycles (i.e., processing resources).
by replacing the VISA advertisement with the designator string, which may be blank and, thus, removes all portions of the VISA advertisement.

After deleting the link, Serena discloses that the link is replaced with a designator string, which may be empty white space. (Serena col. 10, ll. 50-56, col. 11, ll. 16-20). However, Serena does not appear to explicitly disclose “collapsing by the wireless browser logic the corresponding empty cells of the deleted ad-server reference links in the received HTML formatted webpage.” Additionally, Serena does not appear to explicitly disclose “the modified webpage including a list of ad- server reference links deleted from the HTML formatted web page.”
However, Takagi discloses a system and method for cleaning up web pages (Takagi col. 12, ll. 27-29) that deletes the content from  empty cells and then deletes those empty cells (i.e., collapses the cell). (Takagi col. 12, ll. 26-37, deleting the <TD> HTML tag collapses the table by removing rows of cells on the website). One of ordinary skill at the time of invention would have recognized that when Takagi was combined with Serena, the computing device of Serena would disable and delete all of the ad-server links by removing and replacing the links with empty white space, which would include ad-server links found in the cells of HTML tables. Further, the process of Takagi would then locate and collapse those now empty cells in the manner taught by Takagi. Therefore, the combination of Serena and Takagi at least teaches and/or suggests the claimed limitation “deleting by the wireless browser logic the identified ad-server reference links in the received HTML webpage and collapsing by the wireless browser logic the corresponding empty cells of the deleted ad-server reference links in the received HTML formatted webpage and then displaying a modified webpage on the device screen,” rendering it obvious.
same field of endeavor,” namely that of web page content editing.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Serena and Takagi before him or her to modify the advertisement link removal of Serena to include the cell collapsing of Takagi.
The motivation for doing so would have been that such a cleanup method simplifies the user’s experience with the web page by allowing the user to access the necessary information in a rapid manner. (Takagi col. 2, ll. 44-48).

The combination of Serena and Takagi does not appear to explicitly disclose “the modified webpage including a list of ad-server reference links deleted from the HTML formatted web page.” 
However, Evanchick discloses that it is well known in the art to allow a user to restore deleted data from a web page. (Evanchick ¶ 53). One of ordinary skill in the art at the time of invention would have recognized that when Evanchick was combined with Serena and Takagi, the deleted ad-server links of Serena and Takagi could be restored according to the process of Evanchick. Therefore, the combination of Serena, Takagi, and Evanchick at least teach and/or suggest “the modified webpage including a list of ad-server reference links deleted from the HTML formatted web page,” rendering it obvious.
Serena, Takagi, and Evanchick are analogous art because they are from the “same field of endeavor,” namely that of web page content editing. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Serena, Takagi, and Evanchick before him or her to modify the ad-server reference link deletion of Serena and Takagi to include the data restoration of Evanchick.


Regarding claim 16, it merely recites a system for describing the device of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Serena and Takagi comprises computer hardware and software modules for performing the same functions. Thus, claim 16 is rejected using the same rationale set forth in the above rejection for claim 1.

Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Serena in view of Takagi and Evanchick, as applied to claims 1, 8, and 16 above, in further view of Anderson et al., US Publication 2004/0095400, as cited on the Notice of References Cited dated March 11, 2014.

Regarding claims 3 and 10, the combination of Serena, Takagi, and Evanchick discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Serena, Takagi, and Evanchick does not appear to explicitly disclose “the wireless browser logic inputs parameters of a display screen size of the wireless device and a user desired font size; the wireless browser logic, uses these input parameters, parses the modified webpage into display screen size segments and displays the segments one at a time for a user to navigate from a segment to another segment to view a content of the received HTML webpage.”
However, Anderson discloses “the wireless browser logic inputs parameters of a display screen size of the wireless device and a user desired font size” (Anderson ¶¶ 48, 51) where the reconfiguration application reconfigures the web page based on the “display size” (Anderson ¶ 48) and “font attributes, such as size” (Anderson ¶ 51). Additionally, Anderson discloses “the wireless browser logic, by disclosing parsing the web page into separate pages based on the previously identified parameters.
Serena, Takagi, Evanchick, and Anderson are analogous art because they are from the “same field of endeavor,” namely that of web page content editing. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Serena, Takagi, Evanchick, and Anderson before him or her to modify the content editing of Serena, Takagi, and Evanchick to account for the display size and font size as taught by Anderson. 
The motivation for doing so would have been allows the system to better tailor the web page for each specific device of a wide variety of devices. (Anderson ¶¶ 12, 18).

Regarding claim 17, the combination of Serena, Takagi, and Evanchick discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Serena, Takagi, and Evanchick does not appear to explicitly disclose “the wireless browser logic parses the modified webpage into screen size segments and displays the segments one at a time that for a user to move from a segment to another segment to view the modified webpage.”
However, Anderson discloses “the wireless browser logic parses the modified webpage into screen size segments and displays the segments one at a time that for a user to move from a segment to another segment to view the modified webpage” (Anderson ¶¶ 48, 58) by disclosing parsing the web page into separate pages based on the previously identified parameters such as screen size. The Examiner notes that the statement “that [are] for a user to move from a segment to another segment to 5 
Serena, Takagi, Evanchick, and Anderson are analogous art because they are from the “same field of endeavor,” namely that of web page content editing. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Serena, Takagi, Evanchick, and Anderson before him or her to modify the content editing of Serena, Takagi, and Evanchick to account for the display size and font size as taught by Anderson. 
The motivation for doing so would have been allows the system to better tailor the web page for each specific device of a wide variety of devices. (Anderson ¶¶ 12, 18).

Response to Arguments
Applicant’s remarks dated March 25, 2021 do not appear to include any arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Kakuta et al., US Publication 2011/0055357, System and method for deleting reference links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the examiner believes that this is Applicant’s intended interpretation of the claim limitation, this interpretation is not consistent with the claims as written. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998) (The “name of the game is the claim” and unclaimed features cannot impart patentability to claims).
        2 See “Claim Interpretation,” supra.
        3 See “Claim Interpretation,” supra.
        4 “[T]he question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989). (Emphasis added). 
        5 See “Claim Interpretation,” supra.